11/08/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 20-0412



                              No. DA 20-0412

IN THE MATTER OF:

T.A.,

             Respondent and Appellant.


                                  GRANT



        Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until December 16, 2021, to

prepare, file, and serve the Appellant’s reply brief.

        No further extensions will be granted.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                   November 8 2021